Case 21-00833-5-JNC Doc3 Filed 04/09/21 Entered 04/09/21 18:23:56 Page 1 of 2

ACTION OF THE MANAGER OF
PLATINUM CORRAL, LLC

The undersigned, being the Manager of Platinum Corral, LLC (the "Manager"), does
hereby adopt the following resolution by signing his written consent hereto:

WHEREAS, in the judgment of the Manager, it is desirable and in the best interest of
Platinum Corral, LLC and its creditors that the company file a voluntary petition under Chapter
11 of the Bankruptcy Code in the United States Bankruptcy Court, Eastern District of North
Carolina for the purpose of paying its debts under the jurisdiction of the Bankruptcy Court;

RESOLVED, that Platinum Corral, LLC be, and hereby is, authorized to proceed with
the filing of a voluntary petition under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court, Eastern District of North Carolina.

FURTHER RESOLVED, that Louis William Sewell, III, as Manager, is authorized
and directed to sign and verify the voluntary petition under Chapter 11 of the Bankruptcy
Code on behalf of Platinum Corral, LLC and to execute such other documents, including
without limitation, pleadings, schedules, statement of affairs, applications, motions, plan of
reorganization, disclosure statement, and amendments or modifications thereto, in
furtherance of Platinum Corral, LLC's Chapter 11 filing and reorganization effort.

FURTHER RESOLVED, that Platinum Corral, LLC be, and hereby is, authorized to
employ Gerald A. Jeutter, Jr., Anna B. Osterhout and the law firm of Smith, Anderson, Blount,
Dorsett, Mitchell and Jernigan, L.L.P. as attorneys to represent it in said Chapter 11 filing and
reorganization.

FURTHER RESOLVED, that Platinum Corral, LLC be, and hereby is, authorized to
employ Luther D. Starling and the law firm of Daughtry, Woodard, Lawrence & Starling as Special
Counsel to represent it in said Chapter 11 filing and reorganization with regard to matters involving
general corporate law, regulatory issues, general litigation, and transactional aspects of any sales of the
Debtor’s assets.

FURTHER RESOLVED, that Platinum Corral, LLC be, and hereby is, authorized to
employ Brett Bishov and Capital Insight, LLC as Financial, Real Estate and Restructuring
Adviser to represent it in said Chapter 11 filing and reorganization.
Case 21-00833-5-JNC Doc3 Filed 04/09/21 Entered 04/09/21 18:23:56 Page 2 of 2

FURTHER RESOLVED, that Platinum Corral, LLC be, and hereby is, authorized to
employ Becky P. O’Daniell as an independent contractor to serve a Platinum Corral, LLC’s
Interim Chief Financial Officer during the pendency of said Chapter 11 filing and
reorganization.

This action is taken with the consent of the Manager this 7 day of April, 2021.

PLATINUM CORRAL, LLC

By: LW \ OU ap

Louis William Sewell, II], Manager
